           Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1130V
                                         UNPUBLISHED


    ANGELA BEASLEY,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: January 15, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Tetanus
                                                              Diphtheria acellular Pertussis (Tdap)
                        Respondent.                           Vaccine; Influenza (“flu”); Shoulder
                                                              Injury Related to Vaccine
                                                              Administration (SIRVA)


Milton Clay Ragsdale, IV, Ragsdale LLC, Birmingham, AL, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On August 2, 2018, Angela Beasley, filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) and tetanus diphtheria
acellular pertussis (“Tdap”) vaccinations. Petition at 1; Stipulation, filed January 13,
2020, at ¶¶ 1. Petitioner further alleges that the vaccinations were administered within
the United States; that she experienced the residual effects of her injury for more than
six months; and that there has been no prior award or settlement of a civil action for
damages as a result of her SIRVA and residual effects. Petition at 3-4; Stipulation at ¶¶
3-5.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 2 of 7



       On January 13, 2020, the parties filed the attached joint stipulation, stating that a
decision should be entered awarding compensation. I find the stipulation reasonable
and adopt it as my decision awarding damages, on the terms set forth therein.


     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $150,000.00 consisting of $85,000.00 for pain and suffering,
        $6,320.38 for past unreimbursed expenses, and $58,679.62 for lost
        earnings) in the form of a check payable to Petitioner. Stipulation at ¶ 8.
        This amount represents compensation for all items of damages that would be
        available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
            Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 3 of 7



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
ANGELA BEASLEY,                            )
                                           )
                  Petitioner,              )
                                           )  No. 18-1130V (ECF)
v.                                        )   Chief Special Master Corcoran
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1.       Angela Beasley (“petitioner”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly sustained following

petitioner’s receipt of influenza (“flu”) and tetanus-diphtheria-acellular pertussis (“Tdap”)

vaccines, which vaccines are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.

§100.3(a).

       2.       Petitioner received flu and Tdap vaccines intramuscularly in her right arm on

October 3, 2016.

       3.       The vaccines were administered within the United States.

       4.       Petitioner alleges that she sustained the first symptom or manifestation of onset of

a right Shoulder Injury Related to Vaccine Administration (“SIRVA”) within the time period set

forth in the Table. Petitioner further alleges that she experienced the residual effects of her

SIRVA for more than six months.


                                                  1
            Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 4 of 7



       5.       There is not a preponderance of the evidence demonstrating that petitioner’s

SIRVA and residual effects were due to a factor unrelated to her October 3, 2016 flu and Tdap

vaccines.

       6.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her right SIRVA and residual effects.

       7.       Accordingly, petitioner is entitled to compensation under the terms of the Vaccine

Program for her right SIRVA. Therefore, a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                A lump sum of $150,000.00 (consisting of $85,000.00 for pain and
                suffering, $6,320.38 for past unreimbursed expenses, and $58,679.62 for
                lost earnings) in the form of a check payable to petitioner, Angela Beasley,
                which amount represents compensation for all damages that would be
                available under 42 U.S.C. § 300aa-15(a).

       9.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10.      Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be


                                                  2
          Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 5 of 7



expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42

U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the Secretary of

Health and Human Services and the United States of America from any and all actions or causes

of action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to, or death of,

petitioner resulting from, or alleged to have resulted from, the flu and Tdap vaccines

administered on October 3, 2016, as alleged by petitioner in a petition for vaccine compensation

filed on or about August 2, 2018, in the United States Court of Federal Claims as petition No.

18-1130V.


                                                     3
          Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 6 of 7



       14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

       15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, successors and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/


                                                  4
         Case 1:18-vv-01130-UNJ Document 36 Filed 02/18/20 Page 7 of 7




 Respectfully submitted,

 PETITIONER:




ATTORNEY OF RECORD FOR                      AVTHORJZED REPRESEI'i'TATIVE
PETITIOI\ER:                                OF THE ATTORNEY GE1''ERAL:


h1fz/7--z---
M. CAy RAGSDALE
                                            -t----     _ _


                                                          E. REEVES
                                                                     .1 ~
Ragsdale LLC                                  -...- irector
517 Beacon Parkway West                     Torts Branch, Civil Division
Birmingham, AL 35209                        U.S. Department of Justice
(205) 290-6800                              P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                   ATTOR.'lEY OF RECORD FOR
OF THE SECRETARY OF HEAL TH                 RESPO~DENT:
AND HUMAN SERVICES:



TAMARA OVERBY                               VORIS E.
Acting Director, Division of Injury
   Compensation Programs (DJCP)
Healthcare Systems Bureau                   Civil Division
U.S. Department of Health                   U.S. Department of Justice
   and Human Services                       P.O. Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 1468       Washington, DC 20044-0146
Rockville, MD 20857                         (202) 616-4136


Dated:    I / 1~ , '2--0 'l--0




                                        5
